               Case 2:19-cv-00333-MJP Document 10 Filed 03/14/19 Page 1 of 1


 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
     MARY LOU GRANDE and                            No.: 2:19-cv-00333-MJP
 8
     MARK DOUGLAS GRANDE,
 9                                                  QUALITY LOAN SERVICE
                                  Plaintiffs,       CORPORATION OF WASHINGTON’S
10                                                  CORPORATE DISCLOSURE STATEMENT
     vs.
11
     US BANK NATIONAL ASSOCIATION, AS
12
     TRUSTEE FOR LEHMAN XS TRUST
13   MORTGAGE PASS-THROUGH
     CERTIFICATES SERIES 2007-7N ("US
14   BANK"), AND NATIONSTAR MORTGAGE
     LLC D/B/A MR. COOPER, QUALITY LOAN
15   SERVICE CORPORATION OF
16   WASHINGTON and Doe Defendants 1
     through 20,
17
                                  Defendants,
18

19          COMES NOW defendant QUALITY LOAN SERVICE CORP. OF WASHINGTON
20   (“QUALITY” or “Defendant”) by and through its counsel of record, pursuant to Fed. R. Civ. Pro.
21   7.1(a) and does hereby certify as follows: QUALITY is a State of Washington Corporation.
22   QUALITY has two shareholders, neither of which is another corporation. No publicly-held
23   company owns 10% or more of QUALITY LOAN SERVICE CORP. OF WASHINGTON stock.
24   DATED this 14th day of March, 2019.
25                                              /s/ Robert William McDonald
                                                Robert W. McDonald, Esq. WSBA #43842
26                                              Quality Loan Service Corp. of Washington
27

28
     QLS CORP. DISCLOSURE STATEMENT -1                                 Quality Loan Service Corp. of Washington
     QWA # GRANDE | WA-19-851879-CV                                                      108 1st Ave S. Suite 202
                                                                                              Seattle, WA 98104
                                                                                             PH: (206) 596-4862
                                                                                           FAX: (206) 257-3163
